Citation Nr: 1547241	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  12-30 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for degenerative disc disease, lumbar spine status post L4-5 microdiscectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran requested a Board hearing which was scheduled to be held in July 2015 at the RO.  The Veteran failed to appear for that hearing and has not indicated he had good cause for the failure to appear, so his hearing request is deemed withdrawn and the Board may proceed to the merits without a hearing.  38 C.F.R. § 20.702(e) (2015).

The Veteran's electronic VA claims file contains evidence developed after the October 2012 statement of the case on this issue, primarily VA examinations conducted in connection with other claims, such as a claim for a total rating based on unemployability, and records from the Social Security Administration.  This evidence is not relevant to the 1151 claim on appeal, however, since none of it addresses the point of law in this case - that the surgery in question was performed at a private, not VA, facility.  Therefore, since the evidence is not relevant, a supplemental statement of the case from the RO is not required, and the Board can proceed.


FINDINGS OF FACT

1.  The Veteran's spinal surgery, performed in August 2008, was not performed by a VA employee and did not occur in a facility over which the Secretary of VA has jurisdiction.

2.  After consulting with a private provider, the Veteran chose to have the private provider perform the lumbar spine surgery at issue.  There is no competent evidence which shows that the VA physician who referred the Veteran to a private medical provider had knowledge of any incompetency or lack of skill on the part of the private medical providers to whom the Veteran was referred.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for degenerative disc disease, lumbar spine status post L4-5 microdiscectomy, have not been met.  38 U.S.C.A. §§ 1151, 1701, 1703, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran seeks entitlement to benefits under 38 U.S.C.A. § 1151 for degenerative disc disease, lumbar spine status post L4-5 microdiscectomy.

Under 38 U.S.C.A. § 1151, compensation may be paid for a qualifying additional disability or qualifying death from VA treatment or vocational rehabilitation as if the additional disability or death were service connected.  A disability is a qualifying additional disability, if the additional disability was not the result of the Veteran's willful misconduct, and was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  Section 1151 contains two causation elements, the disability must not only have been caused by the hospital care or medical treatment but it must also be proximately caused by VA's fault.  See Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (2013).

In order for the appellant to be eligible for compensation under 38 U.S.C.A. § 1151  due to VA treatment, the evidence must establish that he sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the Veteran; the claim for compensation under 38 U.S.C.A. § 1151 must be denied.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

The term "facilities of the Department" includes facilities over which the Secretary has direct jurisdiction, government facilities for which the Secretary contracts, and public or private facilities at which the Secretary provides recreational activities for patients receiving care under 38 U.S.C.A. § 1710 (hospital, nursing home, and domiciliary care).  See 38 U.S.C.A. § 1701(3)(A).

Under 38 C.F.R. § 3.361(f), the following are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C.A. § 1151(a):  (1) Hospital care or medical services furnished under a contract made under 38 U.S.C. § 1703; (2) Nursing home care furnished under 38 U.S.C.A. § 1720; (3) Hospital care or medical services, including examination, provided under 38 U.S.C.A. § 8153 in a facility over which the Secretary does not have direct jurisdiction.

The Veteran's Contentions

The Veteran contends that he should be compensated for the residuals of failed lumbar spine surgery that was performed by a private surgeon at a private medical facility after referral to that surgeon by a VA physician.  See November 2012 VA Form 646.  He argues that the VA physician had a duty to inform him that the medical provider to which he was being referred was not a VA medical provider and was not "under the control of the VA."  Id.  He alleges that, "[i]f he had been made aware of that fact, he would have asked for the surgery to be performed at a VA medi[c]al facility."  Id.; see also October 2012 VA Form 9.  Elsewhere, he has characterized his argument as entitlement to compensation under 38 U.S.C. § 1151 "because his VA doctor referred him to [the private] medical facility" that performed the failed surgery.  See August 2015 Informal Hearing Presentation; see also February 2011 VA Form 21-4138.

Evidence and Analysis

There is no competent evidence which shows (1) that the Veteran's spinal surgery, performed in August 2008, was performed by a VA employee or that it occurred in a facility over which the Secretary of VA has jurisdiction, or (2) that any VA medical personnel were negligent in referring the Veteran to that private provider, such as due to knowledge of lack of education, training, skill, or appropriate specialization on the part of the private provider.

Although the Veteran first claimed that he had "undergone surgery by the VA" which resulted in worsening symptoms, see December 2009 VA Form 21-4138, he has since acknowledged, as noted above, that the surgery was performed by a private provider at a private medical facility and the available medical evidence conclusively establishes that the surgery was performed by a private physician at a private medical facility.  See also May 2009 VA 21-4138 ("I have not been treated outside of the VA Healthcare System"; but acknowledging treatment at a private facility "as requested by VA"); see, generally, August 2008 Private Medical Records (documenting that the surgery at issue was performed at a private hospital by a non-VA physician).  

He has also alleged that the surgery was "performed by VA contracted medical personnel."  March 2009 VA Form 21-4138 (noting, though, that he "was referred by" VA medical personnel to the private facility).  The Veteran appears to have abandoned his claim that the private medical facility and/or private surgeon were acting as agents or under contract with VA such that the surgery constituted treatment by VA within the meaning of Section 1151.  See August 2015 Informal Hearing Presentation; November 2012 VA Form 646.  In any case, the record indicates that the Veteran was referred to a private facility for treatment by a private surgeon pursuant to 38 U.S.C. § 1703.  The Veteran has not identified any evidence of a contractual or agency relationship between VA and the private medical providers involved in the August 2008 surgery such that the August 2008 surgery would constitute hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C.A. § 1151(a).  See 38 C.F.R. § 3.361(f) (specifically excluding hospital care or medical services furnished under a contract made under 38 U.S.C. § 1703 from the definition of VA treatment as used in 38 U.S.C. § 1151).

The statute and regulations provide that the alleged additional disability must have been caused by a Department employee or in a Department facility.  The evidence establishes that the August 2008 surgery performed at a private medical facility does not meet the requirements under 38 U.S.C.A. §1151 that such medical services be provided in a Department facility.  Furthermore, the record does not reflect, and the Veteran does not contend, that the private physician who obtained informed consent and performed the surgery at issue was under the direct ('day-to-day') jurisdiction of VA supervisors.  38 C.F.R. § 3.361(e).

Accordingly, any additional disability incurred due to negligence in the August 2008 surgery performed at the private medical facility is ineligible for compensation under 38 U.S.C.A. § 1151 as a matter of law.  See Ollis v. McDonald, -- Vet.App. --, 2015 WL 6507830 (Oct. 28, 2015).  

Because the Veteran does not meet the second requirement for section 1151 compensation (treatment at a VA facility or by a VA provider), the Board need not address whether he was adequately advised of the risks of the procedure, whether there was fault on the part of the surgeon, or whether the allegedly resulting additional disability was reasonably foreseeable.  Id. at *8.  The Board notes, however, that the evidence of record is wholly against finding any negligence or lack of informed consent.  See July 2010 Private Opinion Letter (failing to state, or even suggest, that the private surgeon or any other medical personnel were negligent in their diagnosis and treatment of the Veteran); May 2010 VA Examiner's Addendum Opinion (negative causation opinion); July 2008 VA Nurse Practitioner Note (documenting Veteran's pre-surgery discussions with private surgeon).

To the extent the Veteran has impliedly alleged that the VA medical personnel's advice or recommendations with respect to the proposed surgery constituted medical treatment by a Department employee, the advice and/or recommendations were not the "proximate cause" of any worsening in the Veteran's condition where (1) the private physician explained the risks and benefits of the procedure that was to be performed, discussed the alternatives, and obtained the Veteran's informed consent, see July 2008 VA Nurse Practitioner Note and November 2007 VA Neurosurgery Consult Note, and (2) the Veteran chose to have the surgery after discussing with the private surgeon the alternatives, risks, and benefits of the proposed surgery.  Any claim that the advice or recommendations of VA medical personnel with respect to an outside surgical consult or with respect to the proposed surgery renders the Veteran eligible for 1151 benefits fails for lack of causation given the undisputed facts of this case.  See Ollis, 2015 WL 6507830 at *5.

Likewise, to the extent the Veteran has attempted to state a claim for negligent referral, there is no evidence (nor any allegation) that the VA medical personnel involved in the referral were aware of any incompetence or lack of skill on the part of the private surgeon.  In fact, as noted above, there is no evidence of record even suggesting incompetence, lack of skill, or negligence on the part of the private surgeon or medical facility.  Any implied allegations that VA personnel made a referral despite awareness of the private surgeon's (alleged) incompetence or lack of skill are wholly speculative and without a modicum of support in the record.  The claim for 1151 compensation based on negligent referral is denied.  See Ollis, 2015 WL 6507830 at *6.

The Veteran's claim could also be construed as seeking compensation based on a failure by VA to inform him that undergoing surgery at a non-VA facility would affect his eligibility for section 1151 benefits.  See November 2012 VA Form 646 ("[i]f he had been made aware [that the surgery was being performed at a non-VA facility], he would have asked for the surgery to be performed at a VA medi[c]al facility."); see also October 2012 VA Form 9 (same).  The United States Court of Appeals for Veterans Claims recently held that the failure to notify a Veteran that undergoing a medical procedure at a non-VA facility might affect his section 1151 eligibility does not constitute a constitutional due process violation and also held that the section 1151 statutory scheme for VA benefits does not contain any such notice requirement.  See Ollis, 2015 WL 6507830 at *6-7.  The Veteran's claim based on alleged failure to notify him that he would be ineligible for section 1151 benefits if the surgery was performed at a non-VA facility is denied as a matter of law.

For all of the above reasons, the Veteran's claim of entitlement to compensation under 38 U.S.C. § 1151 for degenerative disc disease, lumbar spine status post L4-5 microdiscectomy, is denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (claims that lack legal merit must be denied); Gilbert, 1 Vet.App. at 53-56 (where the greater weight of the evidence is against the claim, the claim must be denied).

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in April 2009 prior to the initial adjudication of his claims.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  As the contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.  

VA also has a duty to assist the Veteran in the development of the claim which includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Trafter v. Shinseki, 26 Vet. App. 267, 277 (applying 38 U.S.C.A. § 5103A (d)(1) to 38 U.S.C.A. § 1151 claims).  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, private medical records, lay statements, and the report of a VA examination.

Given the resolution of the Veteran's claims based on undisputed facts and dispositive legal principles, no medical opinions were necessary to determine the merits of his claims.  In any case, he was provided a January 2010 VA examination with regard to his 1151 claim and addendum opinions were obtained in March, April and May of 2010.  The examination and opinions are adequate in the circumstances of this case and the Veteran has not alleged otherwise.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  VA has no obligation to obtain further medical examinations or opinions in connection with this claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for degenerative disc disease, lumbar spine status post L4-5 microdiscectomy, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


